EXHIBIT 10.66

 

Scripps Executive Deferred Compensation Plan

 

Effective July 1, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1.

  INTRODUCTION    2

ARTICLE 2.

  DEFINITIONS    2

ARTICLE 3.

  ELIGIBILITY AND PARTICIPATION    6

ARTICLE 4.

  PARTICIPANT DEFERRAL CONTRIBUTIONS    7

ARTICLE 5.

  COMPANY MATCHING CONTRIBUTIONS    8

ARTICLE 6.

  COMPANY ELECTIVE CONTRIBUTIONS    8

ARTICLE 7.

  VESTING    8

ARTICLE 8.

  ACCOUNTS    9

ARTICLE 9.

  INVESTMENT FUNDS    9

ARTICLE 10.

  ENTITLEMENT TO BENEFITS    10

ARTICLE 11.

  PAYMENT OF BENEFITS    10

ARTICLE 12.

  BENEFICIARIES; PARTICIPANT DATA    11

ARTICLE 13.

  THE TRUST    13

ARTICLE 14.

  ADMINISTRATION    13

ARTICLE 15.

  MISCELLANEOUS PROVISIONS    15

 

--------------------------------------------------------------------------------

1



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

ARTICLE 1. INTRODUCTION

 

Effective as of July 1, 2004, The E.W. Scripps Company has adopted the Scripps
Executive Deferred Compensation and Savings Restoration Plan (the “Plan”) for
the benefit of certain key executives of The E.W. Scripps Company and its
related business entities (collectively, the “Company”).

 

The Plan is intended to provide the Company’s key executives with enhanced
ability to plan their financial futures by expanding their ability to defer
compensation. The Plan allows key executives to defer this compensation to a
time that is better suited for their financial needs.

 

The Plan also is intended to provide the Company’s key executives with the
opportunity to accumulate deferred compensation that cannot be accumulated under
the Scripps Retirement & Investment Plan (the “Basic Plan”) because Basic
Contributions under the terms of the Basic Plan are limited to six percent (6%)
of Compensation (or such other percentage of Compensation as the Basic Plan may
from time to time specify).

 

The Company intends, by adopting the Plan, to recognize the value of the past
and present services of key executives and to encourage and assure their
continued service with the Company by making more adequate provision for their
future retirement security.

 

This Plan replaces the 1997 Deferred Compensation and Phantom Stock Plan for
Senior Officers and Selected Employees (Effective May 22, 1997), as well as the
Scripps Executive Savings Restoration Plan (Effective May 1, 1999). Collectively
these plans are referred to as the “Prior Plans.” The Prior Plans hereby are
terminated, rescinded and superseded by this Plan for all participants therein
who are Eligible Employees under this Plan, effective at such time as the
deferrals under the Prior Plans have been credited to Accounts under this Plan
as described in Section 8.1(b) of this Plan. Definitions

 

1.1 “Account” means the balance credited to a Participant’s or Beneficiary’s
Plan bookkeeping account, including contribution credits and deemed income,
gains, and losses credited thereto. A Participant’s or Beneficiary’s Account
shall consist of a Deferral Contributions Subaccount, a Company Matching
Contributions Subaccount and/or a Company Elective Contributions Subaccount.
Accounts are further described in Article 8.

 

1.2 “Base Compensation” means “Compensation” as defined in the Basic Plan, but
without regard to the dollar limits therein prescribed by reason of Code Section
401(a)(17).

 

1.3 “Base Deferrals” means deferrals from Base Compensation, as described in
Section 4.2(a).

 

1.4 “Basic Plan” means the Scripps Retirement & Investment Plan, which hereby is
incorporated by reference. Except to the extent otherwise indicated herein, and
except to the extent otherwise inappropriate in the context, certain definitions
contained in the Basic Plan are applicable under the Plan.

 

1.5 “Beneficiary” means any person or persons so designated in accordance with
the provisions of Section 12.1.

 

ARTICLE 1   2



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

1.6 “Board” means the Board of Directors of The E. W. Scripps Company or any
successor.

 

1.7 “Bonus Compensation” means bonuses earned during a Plan Year that become
payable in the following Plan Year under the Company’s annual executive bonus
plan.

 

1.8 “Bonus Deferrals” means deferrals from Bonus Compensation, as described in
Section 4.2(b).

 

1.9 “Change in Control” means the occurrence of any of the following with
respect to The E.W. Scripps Company:

 

  (a) Any Person becomes a Beneficial Owner of a majority of the outstanding
Common Voting Shares, $.01 par value, of The E.W. Scripps Company (or shares of
capital stock of The E.W. Scripps Company with comparable or unlimited voting
rights), excluding, however, The Edward W. Scripps Trust (the “Scripps Trust”)
and the trustees thereof, and any Person that is or becomes a party to the
Scripps Family Agreement, dated October 15, 1992, as amended currently and as it
may be amended from time to time in the future (the “Family Agreement”); or

 

  (b) Assets of the The E.W. Scripps Company accounting for 90% or more of its
revenues are disposed of pursuant to a merger, consolidation, sale, or plan of
liquidation and dissolution (unless the Scripps Trust or the parties to the
Family Agreement have Beneficial Ownership of, directly or indirectly, a
controlling interest (defined as owning a majority of the voting power) in the
entity surviving such merger or consolidation or acquiring such assets upon such
sale or in connection with such plan of liquidation and dissolution).

 

In addition to the foregoing, Change in Control also means the occurrence of the
following with respect to a particular Subsidiary of The E.W. Scripps Company or
division of such Subsidiary, but only with respect to Participants employed by
that particular Subsidiary or division:

 

  (c) Any Person, other than The E.W. Scripps Company or an Affiliate, acquires
Beneficial Ownership of securities of a particular Subsidiary having at least
fifty percent (50%) of the voting power of such Subsidiary’s then outstanding
securities; or

 

  (d) A Subsidiary sells to any Person, other than The E.W. Scripps Company or
an Affiliate, all or substantially all of the assets of a particular division of
such Subsidiary.

 

For purposes of this Section 2.10, “Person” has the meaning provided in section
3(a)(9) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
as used in sections 13(d) and 14(d) of the Exchange Act, including a “group”
within the meaning of section 13(d) of the Exchange Act; “Beneficial Ownership”
and “Beneficial Owner” have the meanings provided in Rule 13d-3 promulgated
under the Exchange Act; “Subsidiary” means a corporation or other entity of
which outstanding shares or interests representing fifty percent (50%) or more
of the combined voting power of such corporation or entity are owned directly or
indirectly by The E.W. Scripps Company; and

 

ARTICLE 1   3



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

“Affiliate” means any Person controlling or under common control with The E.W.
Scripps Company or any Person of which The E.W. Scripps Company directly or
indirectly has Beneficial Ownership of securities having a majority of the
voting power.

 

1.10 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.11 “Committee” means the Plan Committee, as selected by the Board or its
designee, and whose membership is appointed or removed by the Board or its
designee. The Committee is further described in Article 14.

 

1.12 “Company” means The E. W. Scripps Company, or any other related business
entity that, with the consent of the Committee, becomes a participating employer
in the Plan, including successors or assigns of the foregoing.

 

1.13 “Company Elective Contributions” means any contributions deemed made by the
Company pursuant to Article 6.

 

1.14 “Company Elective Contributions Subaccount” means the portion of an Account
credited with Company Elective Contributions for a given Participant, adjusted
for gains and losses.

 

1.15 “Company Matching Contributions” means the contributions deemed made by the
Company pursuant to Article 5.

 

1.16 “Company Matching Contributions Subaccount” means the portion of an Account
credited with Company Matching Contributions for a given Participant (including
like amounts transferred pursuant to Section 8.1(b) from the Prior Plans),
adjusted for gains and losses.

 

1.17 “Deferral Contributions” means the combined Base Deferrals and Bonus
Deferrals made pursuant to Article 4.

 

1.18 “Deferral Contributions Subaccount” means the portion of an Account
credited with Deferral Contributions for a given Participant (including like
amounts transferred pursuant to Section 8.1(b) from the Prior Plans), adjusted
for gains and losses.

 

1.19 “Effective Date” means July 1, 2004.

 

1.20 “Eligible Employee” means, for any Plan Year (or applicable portion
thereof), a person employed by the Company who meets the following requirements:
(i) is eligible to participate in The E.W. Scripps Company Amended and Restated
1997 Long-Term Incentive Plan (excluding awards issued through the President’s
Club or any similar program); (ii) is eligible to participate in the Basic Plan
with respect to such Plan Year; and (iii) has Base Compensation in excess of the
Code Section 401(a)(17) limit with respect to such Plan Year. Eligible Employee
also includes (iv) any person employed by the Company on the Effective Date who
then is eligible to participate in any Prior Plan and who actually deferred
compensation into a Prior Plan after January 1, 1999; or (v) any other
management or highly compensated employee of the Company approved by the
Committee.

 

ARTICLE 1   4



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

1.21 “Entry Date” with respect to an Eligible Employee means the first day of
each Plan Year, and such other date or dates as Committee shall specify. In
addition, in the case of an individual who is newly hired by the Company on or
after January 1 and prior to September 1 of a given Plan Year, his/her initial
Entry Date shall be the first day of the month on which he/she is eligible to
participate in the Basic Plan, provided he/she then satisfies all requirements
to be an Eligible Employee, but any individual impacted by this sentence must
make his/her election of any Bonus Deferrals within thirty (30) days of his/her
initial date of hire notwithstanding any contrary provision of the Plan.

 

1.22 “Investment Fund(s)” means any fund(s) to which the Committee allows
Eligible Employees to nominally allocate their Accounts. Investment Funds are
further described in Article 9.

 

1.23 “Participant” means any person so designated in accordance with the
provisions of Article 3, including, where appropriate according to the context
of the Plan, any former Eligible Employee who is or may become (or whose
Beneficiary may become) eligible to receive a benefit under the Plan.

 

1.24 “Participant Enrollment and Election Form” means the form on which a
Participant elects to defer Base Compensation and/or Bonus Compensation
hereunder and on which the Participant makes certain other designations as
required thereon.

 

1.25 “Plan” means the Scripps Executive Deferred Compensation and Savings
Restoration Plan as set forth herein and as from time to time in effect.

 

1.26 “Plan Year” means the twelve (12) month period ending each December 31
during which the Plan is in effect, except that the first Plan Year shall
commence on the Effective Date and end on December 31, 2004.

 

1.27 “Prior Plan(s)” means the two deferred compensation plans that are
superseded by this Plan, which are the 1997 Deferred Compensation and Phantom
Stock Plan for Senior Officers and Selected Employees and the Scripps Executive
Savings Restoration Plan.

 

1.28 “Trust” means the trust fund, if any, established pursuant to Article 13 of
the Plan.

 

1.29 “Trustee” means the trustee named in the agreement establishing any Trust,
and such successor and/or additional trustee(s) as may be named pursuant to the
terms of the agreement establishing any Trust.

 

1.30 “Valuation Date” means such date or dates as the Committee, in its sole
discretion, designates as a Valuation Date, provided that such dates shall occur
no less frequently than quarterly as of the last business day of each calendar
quarter.

 

1.31 In addition to the foregoing, certain other terms of more limited usage may
be defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.

 

ARTICLE 1   5



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

1.32 Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

 

ARTICLE 2. ELIGIBILITY AND PARTICIPATION

 

2.1 REQUIREMENTS.

 

  (a) Every Eligible Employee on the Effective Date shall be eligible to become
a Participant on the Effective Date. Every other person who becomes an Eligible
Employee after the Effective Date shall be eligible to become a Participant on
the first Entry Date occurring on or after the date on which he or she becomes
an Eligible Employee. No individual shall become a Participant, however, if
he/she is not an Eligible Employee on the date his/her participation is to
begin.

 

  (b) In order to participate as of a specified Entry Date, an Eligible Employee
must make written application by filing with the Committee, within such time
period as the Committee shall specify, a Participant Enrollment and Election
Form on which the Eligible Employee shall:

 

  (i) Elect to become a Plan Participant;

 

  (ii) Elect a rate of Base Deferrals as provided in Article 4;

 

  (iii) Elect a rate of Bonus Deferrals as provided in Article 4;

 

  (iv) Designate a Beneficiary as provided in Section 12.1;

 

  (v) Specify the method of payment (and, in the case of Bonus Deferrals, the
time of payment), pursuant to Section 11.2, of Plan benefits; and

 

  (vi) Agree to the terms of the Plan.

 

  (c) An Eligible Employee who chooses not to participate in the Plan when first
eligible to do so shall waive participation by so specifying on the Participant
Enrollment and Election Form.

 

  (d) Within such time period before any subsequent Entry Date as the Committee
shall specify, an Eligible Employee who previously elected to participate may,
as of such subsequent Entry Date, elect to:

 

  (i) Change his/her rate of Base Deferrals or Bonus Deferrals as provided in
Section 4.1 for subsequent Plan Years;

 

  (ii) Specify a new method of payment (and, in the case of Bonus Deferrals, a
new time of payment), pursuant to Section 11.2, of Plan benefits attributable to
Base Deferrals or Bonus Deferrals for subsequent Plan Years; and/or

 

ARTICLE 2   6



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

  (e) Change his/her Beneficiary designation as provided in Section 12.1.

 

2.2 CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant
remains in the employ of the Company, but ceases to be an Eligible Employee,
he/she shall not be eligible to make Deferral Contributions hereunder, or have
Company Matching Contributions or Company Elective Contributions made on his/her
behalf. However, his/her Account shall continue to be revalued in accordance
with Article 8.

 

ARTICLE 3. PARTICIPANT DEFERRAL CONTRIBUTIONS

 

3.1 IRREVOCABLE ELECTION. A Participant may elect, pursuant to a salary
reduction agreement as hereinafter provided, to reduce the amount of Base
Compensation and/or Bonus Compensation that he/she would otherwise receive as
taxable pay for the Plan Year with respect to which the salary reduction
agreement relates and have the Company credit an equivalent amount to such
Participant’s Deferral Contributions Subaccount. Elections to defer Base
Compensation and/or Bonus Compensation with respect to a given Plan Year shall
be made only by Eligible Employees and shall be effectuated by filing with the
Committee a Participant Enrollment and Election Form within such period before
the beginning of such Plan Year as the Committee shall specify. Once the
particular Plan Year specified on the election form has begun, the salary
reduction election with respect to such Plan Year shall become irrevocable.

 

3.2 CHOICE OF CONTRIBUTION RATES.

 

  (a) Unless the Committee otherwise specifies, an Eligible Employee may choose
to make Base Deferrals for the specified Plan Year at a rate not to exceed fifty
percent (50%) of Base Compensation. A Participant may not make Base Deferrals
for a given Plan Year unless he/she also has elected to contribute the maximum
amount allowable as a Basic Contribution to the Basic Plan for that Plan Year.

 

  (b) Unless the Committee otherwise specifies, an Eligible Employee may choose
to make Bonus Deferrals for the specified Plan Year at a rate not to exceed one
hundred percent (100%) of Bonus Compensation.

 

  (c) Except as allowed in Section 4.2(d), an Eligible Employee’s Base Deferral
and Bonus Deferral elections must total at least $5,000 in a Plan Year;
otherwise, no deferrals for that Plan Year may be made.

 

  (d) Notwithstanding Section 4.2(c), an Eligible Employee may elect to make
only Base Deferrals sufficient to receive up to the maximum Company Matching
Contributions for a given Plan Year, as described in Section 5.2(b).

 

ARTICLE 3   7



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

  (e) Deferral Contributions shall be deducted by the Company from the pay of an
Eligible Employee, and an equivalent amount shall be credited to his/her
Deferral Contributions Subaccount as of the last day of the month with respect
to which such amounts would have been paid to the Eligible Employee if he/she
had not made a deferral election.

 

ARTICLE 4. COMPANY MATCHING CONTRIBUTIONS

 

4.1 ELIGIBILITY. An Eligible Employee with at least one Year of Service under
the Basic Plan will have Company Matching Contributions credited to his/her
Company Matching Contributions Subaccount for each month that he/she makes Base
Deferrals. Notwithstanding the foregoing, if a Participant is ineligible for any
reason to receive Employer Contribution credits under the Basic Plan for a given
period, no credits shall be made to his/her Company Matching Contributions
Subaccount with respect to any Base Deferrals for the corresponding period.

 

4.2 AMOUNT.

 

  (a) Except as limited by Section 5.2(b), the amount credited to an eligible
Participant’s Company Matching Contributions Subaccount shall equal fifty
percent (50%) of his/her Base Deferrals.

 

  (b) The maximum amount credited to an eligible Participant’s Company Matching
Contributions Subaccount for a given period shall not exceed three percent (3%)
of the Participant’s Base Compensation for that period, reduced by the amount of
his/her Employer Contribution credits under the Basic Plan for said period.

 

  (c) Company Matching Contributions shall be credited to the Participant’s
Company Matching Contributions Subaccount at the end of the month in which the
corresponding Base Deferrals are credited to the Participant’s Deferral
Contributions Subaccount.

 

ARTICLE 5. COMPANY ELECTIVE CONTRIBUTIONS

 

5.1 GENERAL. The Company, in its sole discretion, may credit Company Elective
Contributions to the Company Elective Contributions Subaccount of any
Participant at any time(s). Any and all determinations as to whether Company
Elective Contributions shall be made, the amount of such contributions, and all
other matters relating thereto, shall be made by the Board or the Committee.
Nothing in this Plan shall require any Company Elective Contributions ever to be
made.

 

ARTICLE 6. VESTING

 

6.1 GENERAL. A Participant shall always be one hundred percent (100%) vested in
that portion of his/her Account consisting of the Deferral Contributions
Subaccount and the Company Matching Contributions Subaccount. Any portion of the
Account consisting of the Company Elective Contributions Subaccount shall vest
in accordance with the terms

 

ARTICLE 4   8



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

specified by the Board or the Committee at the time such Company Elective
Contributions were deemed made.

 

ARTICLE 7. ACCOUNTS

 

7.1 ACCOUNTS.

 

  (a) The Company will maintain on its books, as necessary, a Deferral
Contributions Subaccount, a Company Matching Contributions Subaccount and a
Company Elective Contributions Subaccount for each Participant to which shall be
credited, as appropriate, Deferral Contributions under Article 4, Company
Matching Contributions under Article 5, Company Elective Contributions under
Article 6, and deemed investment earnings and/or losses as provided in Section
8.2. Amounts due to Base Deferrals and Bonus Deferrals in the Deferral
Contributions Subaccount shall be accounted for separately. There also shall be
separate accounting, if and to the extent necessary, to track differing
elections by a Participant with respect to the commencement date or method of
payment of different annual deferral/credit elections.

 

  (b) Amounts deemed to be transferred to this Plan from the Prior Plans shall
be credited to a Participant’s Deferral Contributions Subaccount, if
attributable to employee elected deferrals under the Prior Plans, or Company
Matching Contributions Subaccount, if attributable to contributions deemed made
by the Company under the Prior Plans. The election(s) in effect under the Prior
Plans at the time such amounts are deemed to be transferred to this Plan shall
remain in effect and control the commencement date and method of payment of
benefits under this Plan attributable to amounts described in this Section
8.1(b).

 

  (c) All Accounts shall be bookkeeping accounts only, and all amounts credited
thereto shall, prior to being distributed, in all events remain subject to the
claims of the Company’s general creditors.

 

7.2 ADJUSTMENTS. As of each Valuation Date, each Account will be adjusted, with
either an increase or a decrease, to reflect the deemed investment experience of
the Account since the preceding Valuation Date. For this purpose, the Account
will be adjusted to reflect the investment return under the Participant’s
investment elections pursuant to Article 9.

 

7.3 ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution hereunder,
the distribution to a Participant or his/her Beneficiary shall be charged to
such Participant’s Account.

 

ARTICLE 8. INVESTMENT FUNDS

 

8.1 GENERAL. Although no assets will be segregated or otherwise set aside with
respect to a Participant’s Account, the amount that is ultimately payable to the
Participant with respect to such Account shall be determined as if such Account
had been invested in some or all of the Investment Funds. The Committee, in its
sole discretion, shall adopt

 

ARTICLE 7   9



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

(and modify from time to time) such rules and procedures as it deems necessary
or appropriate to implement the deemed investment of Participant Accounts. In
the event no election has been made by a Participant, such Account will be
deemed to be invested in an Investment Fund designated by the Committee which
has the characteristics of a money market or other short term fixed income fund.
Participants shall be able to reallocate their Accounts between the Investment
Funds and reallocate amounts newly credited to their Accounts at such time and
in such manner as the Committee shall prescribe.

 

ARTICLE 9. ENTITLEMENT TO BENEFITS

 

9.1 ELECTION OF COMMENCEMENT DATE OF BONUS DEFERRALS BY PARTICIPANT. At the time
a Participant makes an election of Bonus Deferrals according to the provisions
of Article 3, the Participant must elect the timing of commencement of benefits
due to that deferral election. The participant may choose to receive such
benefits at termination of employment or commencing at an earlier date certain.
The date certain must be no earlier than three years after the close of the Plan
Year to which the deferral agreement applies. At a Participant’s termination of
employment, all amounts scheduled to commence at later dates certain shall be
deemed to have been elected to commence at termination. Any benefits already in
pay status due to earlier commencement shall continue to be paid according to
the existing schedule prior to termination. Any amounts from separate Bonus
Deferral elections for which the Participant has chosen benefits to commence at
termination or at the same date certain shall be commingled for bookkeeping
purposes unless they are to have different methods of payment. This Section 10.1
only is applicable to Bonus Deferrals; distribution of amounts attributable to
Basic Deferrals are only distributed at termination of employment.

 

9.2 ELECTION OF METHOD OF PAYMENT BY PARTICIPANT. At the time the Participant
makes an election according to the provisions of Article 3, the Participant must
elect the method of payment of benefits due to that deferral election from among
the alternatives described in Section 11.2.

 

9.3 CHANGE IN CONTROL. If a Change in Control occurs, the vested Account of each
affected Participant as of the date of the Change in Control shall in all events
be valued and payable in a lump sum in cash as soon as practicable thereafter.

 

9.4 SOURCE OF PAYMENTS. Any payment due hereunder shall be payable from general
assets of the Company; provided, however, that if the Company later decides to
establish a Trust to fund benefit payments hereunder, such payments by the Trust
shall be made only to the extent there are assets in the Trust and any payment
due under the Plan that is not paid by the Trust will be paid by the Company
from its general assets.

 

ARTICLE 10. PAYMENT OF BENEFITS

 

10.1 CASH PAYMENTS. All payments under the Plan shall be made in cash.

 

ARTICLE 9   10



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

10.2 PAYMENT OPTIONS.

 

  (a) The payment option must be selected by the Eligible Employee when he or
she first becomes a Participant as provided in Section 3.1. Different payment
options then may be elected for deferrals in subsequent Plan Years, but
previously elected options cannot be changed for prior deferrals. Different
payment options also may be elected for Base Deferrals and Bonus Deferrals, and
the election for Base Deferrals for a given Plan Year also shall be applicable
to Company Matching Contributions for that Plan Year. The elected payment option
shall provide for payment to the Participant of the vested value of his/her
Account as set forth below:

 

  (i) Time of Distribution. As soon as administratively feasible pursuant to
Article 10 after the Participant’s employment terminates with the Company for
any reason (or, in the case of Bonus Deferrals, at an earlier fixed date (but at
least three (3) years after the Plan Year applicable to the Bonus Deferral
election), as specified by the Participant at the time of making his Bonus
Deferral election).

 

  (ii) Form of Distribution. In a single lump sum, or in monthly installments,
each as nearly equal as is reasonably possible, over a period of five (5), ten
(10) or fifteen (15) years (as the Eligible Employee shall elect), commencing as
soon as administratively feasible after the occurrence of the time of
distribution described in Section 11.2(a)(i).

 

  (b) Notwithstanding the foregoing, if a Participant shall have failed to
designate properly the manner of payment of the Participant’s benefit under the
Plan, such payment will be in a lump sum as soon as practicable after the date
of the Participant’s termination of employment.

 

  (c) Notwithstanding the foregoing, the Company shall have absolute discretion
to accelerate any payout in the event of a Participant’s disability, death or
severe hardship.

 

10.3 SMALL BALANCES. Any other provision of the Plan to the contrary
notwithstanding, if at the time of a Participant’s termination of employment
with the Company the value of his or her Account is not in excess of $25,000, an
amount equal to such value shall be distributed in a cash lump sum as soon as
practicable after the date of the Participant’s termination, regardless of any
elections made by the Participant to the contrary.

 

ARTICLE 11. BENEFICIARIES; PARTICIPANT DATA

 

11.1 DESIGNATION OF BENEFICIARIES.

 

  (a) Each Participant from time to time may designate any person or persons
(who may be named contingently or successively) to receive such benefits as may
be payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation.

 

ARTICLE 11   11



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

However, if the Participant is legally married at the time of his/her death, any
designation of a Beneficiary other than the person who is his or her legal
spouse at the time of his or her death shall be void, and such legal spouse will
be the sole Beneficiary, unless such legal spouse has consented to the
designation of such other person as Beneficiary in a written, signed and
notarized statement. Each designation will revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed in writing with the Committee or its designee during
the Participant’s lifetime.

 

  (b) In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, then any such benefit payment shall be made to the
Participant’s spouse, if then living, but otherwise to the person or persons
designated as Beneficiary under the Basic Plan, or, if such person(s) is not
then living, to the Participant’s then living descendants, if any, per stirpes,
but, if none, to the Participant’s estate. In determining the existence or
identity of anyone entitled to a benefit payment, the Committee may rely
conclusively upon information supplied by the Participant’s personal
representative, executor, or administrator. If a question arises as to the
existence or identity of anyone entitled to receive a benefit payment as
aforesaid, or if a dispute arises with respect to any such payment, then,
notwithstanding the foregoing, the Committee, in its sole discretion, may cause
such payment to be made to the Participant’s estate without liability for any
tax or other consequences that might flow therefrom or may take such other
action as the Committee deems to be appropriate.

 

11.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement, or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Company’s or Committee’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Company or
Committee shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address. If the
Company or Committee notifies any Participant or Beneficiary that he/she is
entitled to any amount under the Plan and the Participant or Beneficiary fails
to claim such amount or make his/her location known to the Company or Committee
within three (3) years thereafter, then, except as otherwise required by law, if
the location of one or more of the next of kin of the Participant is known to
the Company or Committee, the Committee may direct distribution of such amount
to any one or more or all of such next of kin, and in such proportions as the
Committee determines. If the location of none of the foregoing persons can be
determined, the Committee shall have the right to direct that the amount payable
shall be deemed to be a forfeiture, except that the dollar amount of the
forfeiture, unadjusted for deemed gains or losses in the interim, shall be paid
by the Company if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable. If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat pursuant to
applicable state law, the Company shall not be liable to any person for any
payment made in accordance with such law.

 

ARTICLE 11   12



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

ARTICLE 12. THE TRUST

 

12.1 ESTABLISHMENT OF TRUST. The Company may, but is not required to establish a
Trust to fund benefits hereunder. If it so chooses to establish a Trust, such
Trust shall be established with the Trustee, pursuant to such terms and
conditions as are set forth in the Trust agreement to be entered into between
the Company and the Trustee. Any such Trust is intended to be treated as a
grantor trust under the Code, and the establishment of the Trust is not intended
to cause Participants to realize current income on amounts contributed thereto,
and the Trust shall be so interpreted.

 

12.2 BENEFIT PAYMENTS IN ABSENCE OF TRUST. To the extent the Company chooses not
to establish a Trust, benefit payments shall be made from the general assets of
the Company (i.e., the general assets of the employer of the respective
Participant).

 

ARTICLE 13. ADMINISTRATION

 

13.1 COMMITTEE. The Committee shall administer, construe, and interpret this
Plan and shall determine, subject to the provisions of this Plan in a manner
consistent with the administration of the Basic Plan, the Eligible Employees who
shall participate in the Plan from time to time and the amount, if any, due a
Participant (or his/her Beneficiary) under this Plan. No member of the Committee
shall be liable for any act done or determination made in good faith. No member
of the Committee who is a Participant in this Plan may vote on matters affecting
his/her personal benefit under this Plan, but any such member shall otherwise be
fully entitled to act in matters arising out of or affecting this Plan
notwithstanding his/her participation herein. In carrying out its duties herein,
the Committee shall have sole discretionary authority to exercise all powers and
to make all determinations, consistent with the terms of the Plan, in all
matters entrusted to it, and its determinations shall be given deference and
shall be final and binding on all interested parties. It is intended that the
Committee shall have the maximum discretionary authority possible under
Firestone Tire and Rubber Company v. Bruch, 489 U.S. 101 (1989). Decisions by
the Committee shall be made by majority vote of all members of the Committee.

 

13.2 CLAIMS PROCEDURE.

 

  (a) Notice of Claim. Any Participant or Beneficiary, or the duly authorized
representative of a Participant or Beneficiary, may file with the Committee a
claim for a Plan benefit. Such a claim must be in writing on a form provided by
the Committee and must be delivered to the Committee, in person or by mail,
postage prepaid. Within ninety (90) days (or forty-five (45) days if the claim
relates to disability) after the receipt of such a claim, the Committee or its
designee shall send to the claimant, by mail, postage prepaid, a notice of the
granting or the denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension exceed ninety (90) days (or thirty (30) days if the claim
relates to disability) from the end of the initial period. If such an extension
is necessary, the claimant will be given a written notice to this effect prior
to the expiration of the initial period. The Committee or its designee shall
have full discretion to deny

 

ARTICLE 12   13



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

or grant a claim in whole or in part in accordance with the terms of the Plan.
If notice of the denial of a claim is not furnished in accordance with this
Section 14.2(a), the claim shall be deemed denied and the claimant shall be
permitted to exercise his or her right to review pursuant to Section 14.2(c).

 

  (b) Action on Claim. The Committee or its designee shall provide to every
claimant who is denied a claim for benefits a written notice setting forth, in a
manner calculated to be understood by the claimant:

 

  (i) The specific reason or reasons for the denial;

 

  (ii) A specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) An explanation of the Plan’s claim review procedure.

 

  (c) Review of Denial. Within sixty (60) days (or one hundred eighty (180) days
if the claim relates to disability) after the receipt by a claimant of written
notification of the denial (in whole or in part) of a claim, the claimant or the
claimant’s duly authorized representative, upon written application to the
Committee, delivered in person or by certified mail, postage prepaid, may review
pertinent documents and may submit to the Committee, in writing, issues and
comments concerning the claim. Upon the Committee’s receipt of a notice of a
request for review, the Committee shall make a prompt decision on the review and
shall communicate the decision on review in writing to the claimant. The
decision on review shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based. The
decision on review shall be made no later than sixty (60) days (or forty-five
(45) days if the claim relates to disability) after the Committee’s receipt of a
request for a review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered not later than one
hundred twenty (120) days (or ninety (90) days if the claim relates to
disability) after receipt of the request for review. If an extension is
necessary, the claimant shall be given written notice of the extension by the
Committee prior to the expiration of the initial period. If notice of the
decision on review is not furnished in accordance with this Section, the claim
shall be deemed denied on review. Actions under this Section 14.2(c) shall be
taken by the full Committee (excluding any members of the Committee who
participated in any decision on the initial claim pursuant to Section 14.2(a).

 

ARTICLE 13   14



--------------------------------------------------------------------------------

Scripps Executive Deferred Compensation Plan

 

--------------------------------------------------------------------------------

 

ARTICLE 14. MISCELLANEOUS PROVISIONS

 

14.1 LIMITATION OF RIGHTS. Nothing contained in this Plan shall be construed to:

 

  (a) Limit in any way the right of the Company to terminate an Eligible
Employee’s employment at any time; or

 

  (b) Be evidence of any agreement or understanding, express or implied, that
the Company will employ an Eligible Employee in any particular position or at
any particular rate of remuneration.

 

14.2 NONALIENATION OF BENEFITS. No amounts payable under the Plan may be
assigned, pledged, mortgaged, or hypothecated, and, to the extent permitted by
law, no such amounts shall be subject to legal process or attachment of the
payment for any claims against any person entitled to receive the same.

 

14.3 AMENDMENT OR TERMINATION OF PLAN. Although it is expected that this Plan
shall continue indefinitely, the Board may amend this Plan from time to time in
any respect, and may at any time terminate the Plan in its entirety; provided,
however, that a Participant’s Account as of the date of any such amendment or
termination may not be reduced, nor may any such amendment or termination
adversely affect a Participant’s entitlement to his/her vested Account as of
such date.

 

14.4 ERISA AND GOVERNING LAW. The Plan is an unfunded deferred compensation plan
for a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”). As such, the Plan is expressly excluded from all, or
substantially all, of the provisions of ERISA, including but not limited to
Parts 2 and 3 of Title I thereof. None of the statutory rights and protections
conferred on participants by ERISA are conferred under the terms of this Plan,
except as expressly noted or required by operation of law. To the extent not
superseded by federal law, the laws of the State of Ohio shall control in any
and all matters relating to the Plan.

 

14.5 SEVERABILITY. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.

 

IN WITNESS WHEREOF, The E.W. Scripps Company has caused this Agreement to be
executed by its duly authorized officer, this          day of             ,
2004.

 

THE E.W. SCRIPPS COMPANY By:  

 

--------------------------------------------------------------------------------

 

ARTICLE 14   15